Per Curiam,
Only one point is presented by this appeal, and that is, Did the court below err in refusing to remove a nonsuit, entered for want of evidence to show that defendant had failed to treat a physical injury, received by plaintiff, with the diligence and skill required of one practicing as a physician? Appellant contends that, if certain evidence offered by him, and excluded by the court below, had been received, there would have been no lack of proofs. The witness in question was an osteopathic physician; but the point of the right or competency of a proficient osteopath to testify as an expert, under proper circumstances, is not before us, since it is not raised on this record. In the first place, there is only one assignment of error, which goes to the refusal to remove the nonsuit and not to the refusal of evidence, the testimony tendered being in no way shown. This is sufficient to call for the judgment we are about to enter; but it appears, when the record is examined, that the testimony not received represents an offer to have plaintiff’s witness express an opinion on the propriety of treatment given by a doctor of another school, which the witness confessed, very properly, he was not qualified to do.
The judgment is affirmed.